 FAST FOODMERCHANDISERSFastFoodMerchandisers,Inc.andLocal 525,United Foodand CommercialWorkersInterna-tionalUnion, AFL-CIO, CLC. Petitioner. Case11-AC-1520 February 1985DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 19 December 1979 the Regional Director forRegion I1 issued his Decision and Amendment ofCertification in the above-entitled proceeding inwhich he amended the Certification issued on 4May 1979 in Case 11-RD-284 to the then Amalga-matedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local P-706 by substi-tutingLocal 525, United Food and CommercialWorkers International Union, AFL-CIO, CLC. iThereafter in accordance with the Board's Rulesand Regulations the Employer filed a timely re-quest for review of the Regional Director's deci-sion on the grounds that the Regional Directorerred in finding that Local 525 and Local P-706had validly merged pursuant to separate votes con-ducted on 30 December 1978 and 17 February19792 in view of the fact that the employees of theEmployer had been extended adequate due processin considering the merger pursuant to a 21 October1979 meeting called to "ratify" the December 1978vote.By telegraphic order dated 28 February 1980 theBoard granted the Employer's request for review.We have considered the entire record in this casewith respect to the issues under review and makethe following findings.Beginning in 1973 the Employer's employees hadbeen represented by Local P-706 of the then Amal-gamatedMeat Cutters Union. In December 1978an employee filed a decertification petition in Case11-RD-284 and the parties entered into a stipulat-ed election agreement. Shortly thereafter a noticewas posted or mailed by the Meat Cutters an-nouncing a meeting on 30 December 1978 at whichthose in attendance voted whether to "disaffiliatewith Local P-706 and affiliate with Local 525" ofthe then Retail Clerks Union. Of the 176 unit em-ployees, 16 attended the meeting and voted 15 to 1forwhat was orally described as a "merger." On11 January the Board election was held. Local P-706 remained the sole union on the ballot and re-ceived a majority of the 158 valid ballots cast. On'On 7 June 1979 the Meat Cutters merged with the Retail ClerksInternational Union to form the United Food and Commercial WorkersSee TexasPlastics, 263 NLRB 394 (1982)2All dates hereafter are in 1979 unless otherwise indicated1434 May the Board issued its Decision and Certifica-tion of Representative3 to Local P-706 overruling,inter alia, the Employer's objection which contend-ed that the Meat Cutters' holding of the mergervote had interfered with the election.Prior to the Board's decision, however, the fol-lowing events had taken place. Since Local P-706was an amalgamated local, the merger process wascompleted on 17 February when the employees ofthe other employers voted. The Employer's em-ployeeswere expressly excluded from this vote.The 17 February tally was in favor of merger as ofcourse was the combined tally of the 30 December1978 and 17 February votes. Pursuant to thesevotes, sometime in March Local P-706 surrendereditscharter to the Meat Cutters and admittedlybecame defunct. The Board, which was then con-sidering challenges and objections in the decertifi-cation proceeding, was not informed of this action.On 6 July Local 525 filed a petition in Case 11-AC-14 seeking to amend Local P-706's certifica-tion to reflect its merger into Local 525. On 18September the Regional Director granted the Em-ployer'smotion to dismiss on the ground that the30 December 1978 merger vote was procedurallydefective because the employees had not beengiven adequate notice of the union meeting atwhich the merger vote occurred. Local 525 did notrequest review of the Regional Director's decision.With a view to devising the "quickest way tosettle the matter" and thereby remedy the deficien-cy of the 30 December 1978 vote, Local 525 sent a27 September letter to all employees of the Em-ployer who had either been members of the thendefunct Local P-706 or who had since signed mem-bership cards for Local 525. The letter informedthe recipients of a 21 October meeting whose solepurpose would be to vote again on the mergerissue.This letter indicated that only "Union Mem-bers"would be eligible to vote. Of the 176 unitemployees, 67 members were sent letters of which52 were received. The 21 October vote was 14 tonone in favor of merger. Thereafter Local 525 filedthe instant petition.Following a hearing the Regional Director or-dered that the certification issued to Local P-706be amended to substitute Local 525. The RegionalDirector rejected the Employer's contention thatthe Decision and Order in Case 11-AC-14 was dis-positive by reasoning that Local 525 had rectifiedthe procedural inadequacy of the 30 December1978 vote by holding the 21 October meeting afteradequate notice. The Regional Director also foundno merit in the Employer's contention that the at-3 242 NLRB 8 (1979)274 NLRB No. 25 144DECISIONS OFNATIONALLABOR RELATIONS BOARDtempted merger vote in October was a nullity sinceby that time Local P-706 was no longer in exist-ence.He held that since the merger had alreadyoccurred pursuant to the 30 December 1978 and 17February votes, the employees of the Employerwere in effect ratifying an accomplished event. Asto the members-only aspect of the 21 October vote,the Regional Director relied onAmoco ProductionCo., 239 NLRB 1195 (1979), to hold that the issueof union mergeris similarto that of union affili-ation and that therefore merger votingis also an in-ternal union matter which may be limited to mem-bers without violating due process requirements.We find merit in the Employer's contention thatLocal 525's failure to notify nonmemberunit em-ployees of the 21 October merger vote and toextend to nonmembers an opportunity to vote vio-lated fundamental due process standards. In sofindingwe rely specifically on our decisions inAmoco Production Co.,262NLRB 1240 (1982),overruling 239 NLRB 1195, and FW. WoolworthCo., 268 NLRB 805 (1984). In the former case weheld that a union's denial to nonmembers of the op-portunity to participate in an affiliation electionrenders the election invalid on due processgrounds. In the more recent case we held that thesame principles apply to merger between twolocalswithin the same international union. Hereemployees who had not belonged to Local P-706or who had not joined Local 525 were barred fromthe 21 October vote. Since not all the Employer'semployees represented by Local P-706 were per-mitted to vote to ratify the earlier procedurally de-fectivemerger of Local P-706 with Local 525 wefind that merger as ratified invalid. Accordinglywe shall dismiss Local 525's petition to amend thecertification issued to Local P-706.ORDERThe petitionis dismissed.